SLEET, Judge.
T.A. challenges the trial court's juvenile disposition order in which the court found him guilty of committing the delinquent act of burglary of an occupied dwelling, withheld adjudication, and placed him on probation. However, neither the disposition order nor the court's oral pronouncement specifies the length of the probationary term imposed.
*899Because adjudication was withheld, the trial court could impose probation for an indefinite period not to exceed T.A.'s nineteenth birthday. See R.F. v. State, 42 So.3d 333, 335 (Fla. 2d DCA 2010). But "[i]t is not clear from the record whether the trial court intended to place [T.A.] on an indefinite period of probation or whether it was an oversight that the length of probation was not specified." See K.A. v. State, 152 So.3d 117, 118 (Fla. 2d DCA 2014). We therefore reverse the disposition order to the extent that it failed to set the length of T.A.'s probation and remand for a determination of the duration of probation. See id. We affirm the disposition order in all other respects.
Affirmed in part, reversed in part, and remanded.
CASANUEVA and LUCAS, JJ., Concur.